Citation Nr: 9917871	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
upper back disorder, to include the cervical and thoracic 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board finds that a brief procedural discussion of the 
veteran's claim is in order.  In a rating decision dated in 
December 1976, the RO denied service connection for cervical 
neuritis and cervical arthritis, finding that these 
conditions were not related to the veteran's service-
connected low back disability.  

A Board decision, dated in April 1979, in pertinent part, 
denied service connection for cervical neuritis and 
degenerative changes with arthritis of the cervical, dorsal 
and lumbar spine. 

A RO rating action dated in May 1994 denied service 
connection for upper back pain.  The RO indicated that new 
and material evidence had not been presented to reopen the 
veteran's claim for service connection for the previously 
denied cervical and dorsal spine arthritis.  The veteran was 
notified of this decision and of his appellate rights.  He 
did not appeal this decision.  

The veteran, at a March 1999 hearing before a member of the 
Board sitting at Boston, Massachusetts, raised the issue of 
entitlement to an increased rating for his service-connected 
low back disability.  This issue has not been developed for 
appellate consideration, and is referred to the RO for 
appropriate action.  It was also pointed out during the March 
1999 hearing that the veteran claimed entitlement to service 
connection in January 1995 for a right inguinal hernia.  This 
issue has not been developed for appellate consideration, and 
it is referred to the RO for all action as appropriate.


FINDINGS OF FACT

1.  In May 1994, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an upper back disability.  The veteran did not 
appeal this decision.

2.  Evidence received since the unappealed May 1994 decision 
is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for an upper back 
disorder, to include the cervical and thoracic spine.


CONCLUSION OF LAW

The evidence received subsequent to the May 1994 decision, 
which denied the appellant's claim for service connection for 
an upper back disability, is not new and material, and the 
veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5107(a), 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for arthritis if it is manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the May 1994 decision 
by the RO is briefly summarized.  The service medical records 
reflect that the veteran was hospitalized in January 1953, in 
part, for low back pain.  The clinical history indicated that 
the veteran was involved in an automobile accident 3 weeks 
earlier.  He was discharged later in January 1953 with a 
diagnosis of lumbosacral sprain, acute and moderate secondary 
to an automobile accident.  

He was hospitalized in February 1953 for low back complaints.  
The clinical history indicated that the veteran had been 
involved in an automobile accident in December 1952.  He did 
not seek medical advice.  He had pain in the lower back, 
which had persisted.  During this hospitalization the veteran 
was placed in both traction, and subsequently, a body cast, 
in March 1953.  A June 1953 treatment note showed that the 
veteran complained of backache and had been wearing a corset.  
A July 1953 treatment note included a diagnosis of 
lumbosacral sprain.  These records contain no reference to 
any complaint or finding pertaining to the upper back.  A 
review of the veteran's separation examination, dated in 
December 1954, shows that clinical evaluation of the 
veteran's spine was normal.

A report of a VA examination dated in March 1955 includes a 
diagnosis of low back strain, chronic, mild.  No reference 
was made to the upper back.  In June 1956, the RO granted 
service connection for low back strain.  A September 1957 VA 
clinical record showed that the veteran complained of 
recurrent bouts of backache with radiation into his left leg.  
The diagnosis was history of low back syndrome.  

Private medical treatment records, dated in 1974, show that 
the veteran had slipped and fallen about one year prior, and 
that he had injured his shoulder blade.  He complained of 
increasing pain between his shoulder blades.  An examination 
showed that the pain was localized at the D2-D3.  The 
physician indicated that the veteran's complaints sounded 
more like muscle spasm of the whiplash type.  An undated 
medical report received by VA in January 1975, includes a 
diagnosis of cervical radiculopathy.  Treatment recommended 
included cortisone injections.

During a February 1975 VA examination the appellant reported 
recurring problems in the dorsal lumbar area.  X-rays of the 
thoracic spine showed a spur at the lateral border of the 
T11.  No other abnormality was shown.   A December 1975 VA 
examination revealed a diagnosis of arthritis of the dorsal 
lumbar spine.

A private medical report, dated in May 1975, contains a 
diagnosis of irritation of the cervical and lumbar plexus 
with associated muscle spasm.  A May 1975 private medical 
statement is to the effect that the veteran injured his back 
22-years ago while in the service, and that he re-injured his 
back approximately 2 years ago, at which time he had pain 
between his shoulder blades.  The physician provided a 
diagnosis of acute and chronic back strain with mild 
degenerative disc disease at the cervical, dorsal, and lumbar 
spine.  A November 1976 private medical statement is to the 
effect the veteran had been treated since March 1975 for neck 
and shoulder pain, which radiated into the left arm more than 
the right.  The diagnosis was cervical neuritis resulting 
from narrowing of the cervical spaces and arthritic changes 
in the cervical spine. From 1976 to 1978 the appellant 
received intermittent VA and private facilities for 
disabilities involving the cervical and thoracic spine.

In April 1979, the Board denied the veteran's claim for 
service connection for cervical neuritis and degenerative 
changes with arthritis of the cervical, dorsal and lumbar 
spine.  At that time, it was determined that cervical 
neuritis and cervical, dorsal and lumbar degenerative changes 
were not incurred in or aggravated by wartime service, and, 
as to the arthritis, was not manifested to a compensable 
degree within one year of the veteran's service discharge.  
In addition, the Board found that cervical neuritis and 
cervical, dorsal and lumbar degenerative changes with 
arthritis were not proximately due to or the result of a 
service-connected disease or injury. 

From 1979 to1993 the appellant received intermittent 
treatment and underwent VA examinations for several 
disabilities, including disorders of the cervical and dorsal.  
A VA examination report, dated in July 1993, contains a 
diagnosis of degenerative disc disease of the lumbar and 
cervical spine.  

In May 1994, the RO denied service connection for upper back 
pain.  At that time, the RO found that new and material 
evidence had not been submitted to reopen his claim for 
service connection for arthritis of the cervical and dorsal 
spine.  The appellant was notified of that decision and of 
his appellate rights.  He did not file a timely notice of 
disagreement regarding this determination.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  However, 
the appellant may reopen his claim by submitting new and 
material evidence.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a

As set forth by the United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999), one factor to be 
considered in determining whether new and material evidence 
had been submitted was that there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome. Colvin v. Derwinski, 1 Vet. App. 171 (1991);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998)

The Court has held that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principii, 3 Vet. App. 510 (1992).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

The evidence received since the May 1994 decision shows 
treatment at VA and private facilities during 1994 and 1995 
for arthritis of the cervical and lumbar spine.  During an 
April 1995 private neurological examination, the appellant 
gave a history of experiencing neck and back pain since an 
automobile accident during service 40 years earlier.  He 
stated it was a head-on collision.  He was thrown out of the 
car.  There were no fractures but there was low back and neck 
pain.  Since that time the pain became gradually worse.  
Following the examination the diagnosis was cervical and 
lumbar strain.  Also received were copies of service and 
private medical records, which were previously on file. 

A hearing was held at the RO in May 1995.  He testified that 
he was involved in an automobile accident in 1952 and that 
subsequently he was hospitalized, where he was placed in 
traction and then later fitted for a body cast.  He was given 
a back brace to use on his low back.  He added that he did 
not notice neck pain following the accident.  He first sought 
treatment for neck pain about one a year.  following service

The veteran was seen at a VA outpatient clinic May 1997.  A 
VA progress note shows that the veteran complained of 
increasing low back and neck pain for many years.  The pain 
was noted to be located mainly in the low back region.  It 
was reported that a CT scan of the cervical spine showed disc 
disease at the C5-C6. 

A hearing before a member of the Board sitting at Boston, 
Massachusetts in March 1999.  At that time the veteran 
testified that he injured his upper back at the same time he 
injured his lower back in the December 1952 automobile 
accident.  He stated that he first sought treatment from a 
private doctor in the 1960s.  He indicated that the doctor 
was deceased.

To summarize, while the veteran's statements are deemed 
competent in describing a symptom of a disability or an 
incident which occurred during service, his assertion of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492.  

The evidence received subsequent to the May 1994 decision 
includes medical records showing treatment for disabilities 
of the upper back and spine during the 1990s.  This is many 
years after service and these records do not tend to show any 
relationship between the disabilities involving the cervical 
and thoracic spine and the veteran's military service.  Also 
received were medical records, which were previously on file.  
The veteran's testimony given during his hearings are 
essentially cumulative in nature.   

Therefore, the Board concludes that the additional evidence 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for an upper back disorder, to include the 
cervical and thoracic spine.  See 38 C.F.R. § 3.156(a) 
(1998).  The Board accordingly finds that new and material 
evidence has not been received with regard to the veteran's 
claim for service connection, and that his claim therefore 
has not been reopened.  


ORDER

New and material evidence not having been received, the claim 
for service connection for an upper back disability, to 
include the cervical and thoracic spine, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

